Citation Nr: 1341922	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-08 777A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to February 2003, as well as a prior period of service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted service connection for depressive disorder and assigned an initial 10 percent disability rating.  Subsequently, in June 2013, the Board remanded the Veteran's claim for further evidentiary development and adjudication.  In that remand the Board instructed the agency of original jurisdiction (AOJ) to obtain VA treatment records, seek any available private records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified VA records and requested that the Veteran provide information pertaining to relevant private records, to which the Veteran responded that there were none.  The AOJ then scheduled the Veteran for VA examination, which was conducted in October 2013.  The AOJ issued the Veteran a supplemental statement of the case (SSOC) in October 2013.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of that hearing has been associated with the Veteran's claims file.  

As the appeal of the Veteran's claim for an increased rating in excess of 10 percent emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to October 8, 2013, the Veteran's depressive disorder was manifested by disturbances of motivation and mood, restricted affect, self-hate, lack of concentration and focus, isolation, and guilt that approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning October 8, 2013, the Veteran's depressive disorder has been manifested by lack of motivation and energy, low self-esteem, guilt, depressed mood, and trouble sleeping that approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  For the period prior to October 8, 2013, the criteria for a rating of 50 percent for depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434 (2013).  

2.  For the period beginning October 8, 2013, the criteria for a disability rating of 30 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In May 2009 and February 2010, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his underlying service connection claim.  Since the appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2009 and February 2010 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in May 2009 and February 2010, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in March 2010, March 2011, and October 2013.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran contends that his depressive disorder is more disabling than reflected by the 10 percent disability rating initially assigned.  

Relevant evidence of record consists of VA examinations conducted in March 2010, March 2011, and October 2013, as well as records of ongoing treatment the Veteran has obtained from VA and private treatment providers.  Records of VA treatment reflect that the Veteran was first seen in June 2009 for complaints of what he identified at the time as "intermittent depression and pornography addiction."  At his intake evaluation he was noted to have a normal mood with anxious affect and no suicidal ideation or alterations in perception.  He was diagnosed with adjustment disorder with mixed anxiety and depressed mood and assigned a Global Assessment of Functioning (GAF) score of 55.  At later treatment visits in 2009 and 2010, the Veteran continued to complain of sleep disturbance, loss of energy, fatigue, and apathy, as well as pessimism, low self-esteem, guilt, and a depressed mood.  The Veteran complained of loss of motivation, diminished productivity.  His GAF score was assessed at 80 at a June 2009 visit and at 70 in September 2009 and on multiple occasions in 2010.  At a September 2010 treatment visit, he complained of anxiety over his job performance as well as depression, lack of motivation, guilt, and worthlessness.  His affect was anxious, restless, and dysphoric, and his mood was anxious and depressed.  No problems with thought content or form were noted, but the Veteran was noted to have poor judgment.  His GAF score at that time was assessed as 60.  Report of the Veteran's VA treatment in November 2011 reflects that he complained of marital stress as well as low energy and motivation.  He denied suicidal or homicidal ideation, hallucinations, or psychosis at the time, although he was noted to display anxiety and depression.  His GAF score at that time was 40.  

The Veteran also sought private treatment on two occasions in 2011.  Report of the April 2011 initial psychological assessment reflects the Veteran's complaints of increased depression following the loss of his job, as well as lack of motivation and problems with his marriage.  At that time, he reported having "2 or 3" close friends that he saw once every couple of months.  He complained of difficulty sleeping, poor concentration and energy, loss of motivation, loneliness, and feeling worthless and hopeless.  His thought processes were normal, with no evidence of psychosis.  His mood was depressed and anxious, with a mildly constricted affect.  His symptoms of anxiety and major depression were noted to be "significant," and the psychologist assigned the Veteran a diagnosis of severe major depressive disorder with a GAF score of 45.  Similarly, at a treatment visit in October 2011, the Veteran endorsed symptoms of "extreme anxiety" as well as problems in his marriage.  His mood was dysthymic and anxious, with a congruent affect, but thought processes and content were normal.  The psychologist at that time assigned the Veteran a GAF score of 50.

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran complained that he was in a "funk" much of the time and experienced a lack of motivation and energy.  He stated that he would often fall behind in school or work due to his lack of motivation, which caused anxiety in trying to catch up.  He stated that he had a good relationship with his children and enjoyed spending time with them, although he did not enjoy spending time with his wife and did not have friends outside the family.  He denied panic attacks but reported that he felt hopeless and trapped.  His affect was somewhat constricted, and his mood was anxious and somewhat depressed.  No hallucinations or delusions were noted, although the examiner noted some compulsive behavior in the form of overeating and viewing pornography.  Memory and thought processes were normal.  The examiner diagnosed him with depressive disorder assigned a GAF score of 70.  He noted that the Veteran's sleep apnea did not cause his depression but "does amplify it."  The examiner noted that the Veteran's depression affected his work due to his lack of motivation, which had caused him to get behind, and found that he "best meets the template category of occupational and social impairment with reduced reliability and productivity."  

The Veteran again underwent VA examination in March 2011.  Report of that examination reflects that the Veteran stated that he was "so sad and unhappy that he cannot stand it."  He reported feeling that he has nothing to look forward to and that he is a failure as a person.  He further reported guilt about his poor job and school performance as well as about his strained relationship with his wife.  He stated that he experienced no suicidal ideation but wished "something would happen that would cause him to die."  He reported no interest in others, except for his children, with whom he reported having a good relationship.  He denied any close friendships outside the family.  The Veteran stated that he experienced increased difficulty with concentration and focus but denied experiencing panic attacks.  Mental status examination revealed a sad, discouraged mood with moderately constricted affect.  The Veteran's thought process and communication were normal, as was memory.  The examiner diagnosed him with a severe major depressive episode and assigned a GAF score of 45.  

Pursuant to the Board's June 2013 remand, the Veteran again underwent VA examination in October 2013.  At that time, the examiner stated that she was unable to opine as to the baseline level of severity of the Veteran's depression or a measure of the increase in its severity due to sleep apnea because his sleep apnea developed several years prior to his depression.  The examiner concurred with prior evaluators' finding that the Veteran's symptoms of fatigue and poor energy are exacerbated by his sleep apnea but stated that "it is impossible to parse out the contribution from obstructive sleep apnea."  The Veteran reported severe symptoms of feelings of sadness and failure; moderate feelings of pessimism, guilt, worthlessness, and poor concentration; and mild symptoms of suicidal thoughts or wishes, poor energy, irritability, and fatigue.  He stated that his relationship with his wife was "not great," but noted that they had been married for seventeen years.  He stated that he does have a good relationship with his children and enjoys spending time with them.  He also stated that he had a good relationship with his parents.  He reported that he lost jobs in 2010 and 2012 but was employed at the time of the examination, although at a lower level than previously.  He reported feeling "just miserable" and hopeless much of the time and complained of self-doubt and anxiety, but denied experiencing panic attacks.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 65, noting that he continued to be fully employed and had a good relationship with his children.  The examiner specifically found the Veteran to display occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the August 2011 rating decision, the Veteran's depressive disorder was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under the General Rating Formula For Mental Disorders, to include depression, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board finds that the disability warranted an initial rating of 50 percent prior to October 8, 2013.  The March 2010 VA examiner's report, in which the examiner noted that the Veteran demonstrated a lack of motivation and energy, as well as low self-esteem and occasional anxiety.  The examiner noted that, although the Veteran stated that he avoided most social interaction, he had a good relationship with his children and was maintaining a marriage, although he reported having a strained relationship with his wife.  The Veteran experienced "low mood" and trouble sleeping.  The Veteran's ongoing depression and difficulty with concentration, as well as lack of motivation, irritability, isolation, and difficulty in establishing and maintaining effective relationships was recorded by his VA and private treatment providers and the March 2011 VA examiner.  In particular, the Board looks to the March 2011 VA examiner's conclusion that the Veteran's depressive disorder had become "severe."  Similarly, the Veteran's private psychologist found in April 2011 that the Veteran's symptoms were consistent with "severe depression" and included a loss of motivation, self-hatred, and feelings of worthlessness and hopelessness.  He was assigned a GAF score of 45 at that time and of 50 at a private follow-up visit in October 2011, at which time his depression was again described as "severe."

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period prior to October 8, 2013, the Veteran's depressive disorder was manifested by symptoms most nearly approximating occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434.  Therefore, a rating of 50 percent prior to October 8, 2013, for the Veteran's depressive disorder is warranted.  

For the period beginning October 8, 2013, the Board finds that a rating of 30 percent is warranted for the Veteran's service-connected depressive disorder.  In so finding, the Board looks to the findings of the October 2013 VA examiner, who found that the Veteran demonstrated a lack of motivation and energy, as well as low self-esteem, guilt, and self-doubt.  The examiner noted that, although the Veteran stated that he did not have any social interaction, he continued to have a good relationship with his children and to maintain his marriage, although he continued to report a strained relationship with his wife.  Similarly, although noting that the Veteran experienced depressed mood and trouble sleeping, the examiner did not find that the Veteran suffered from panic attacks more than once per week, difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  The Board notes that these documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  

In so finding, the Board finds compelling the fact that the October 2013 VA examiner found the Veteran to display "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-a level of symptomatology identified by the General Rating Formula for Mental Disorders as warranting a 30 percent disability rating.  In this case, contrary to the findings of the March 2010 VA examiner, it is clear from the description of the Veteran's symptoms found by the October 2013 VA examiner that not only the category but also the level of symptomatology more closely align with the criteria for a 30 percent disability rating.  In addition, the October 2013 VA examiner did not find that the Veteran displayed symptoms such as panic attacks; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding commands; impairment of memory; or impaired abstract thinking.  Thus, the Board finds that the majority of the Veteran's symptoms, as discussed above, more closely reflect the symptomatology to warrant a 30 percent rating for the period beginning October 8, 2013.

The Board has also considered but does not find that the Veteran's depressive disorder has approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, at any time during the appeal period.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Board has also has considered but does not find that the Veteran's depressive disorder has caused total social and occupational impairment at any time during the appeal period; thus, it does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the March 2010, March 2011, and October 2013 VA examinations, as well as in records of the Veteran's ongoing treatment with his VA treatment providers and in particular the GAF scores of 50 and 45 assigned by his private treatment provider in 2011 and the score of 70 assigned by the March 2010 VA examiner and multiple VA treatment providers in 2009 and 2010.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.

The Board notes here that the Veteran has not at any time displayed such symptoms as suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting thoughts of wishing something external would cause his death; but no formal suicidal ideation or plan has been identified at any time during the appeal period.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain strong relationships with his children and has been married for nearly two decades, despite his reports of ongoing marital discord.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those assigned are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 and 30 percent ratings assigned herein.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including both at his February 2012 hearing and his most recent October 2013 VA examination, that he is successfully maintaining employment.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his psychiatric disorder but notes that this is reflected in the disability ratings that have been assigned for the disorder.  As he has not alleged at any time that he is unable to work due to his psychiatric disability, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected depressive disorder.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's service-connected depressive disorder warrants an initial disability rating of 50 percent rating for the period prior to October 8, 2013; and a 30 percent rating, but no higher, thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9434.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected depressive disorder, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran has been gainfully employed for the majority of the appeal period.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

An initial disability rating of 50 percent for depressive disorder for the period prior to October 8, 2013, is allowed, subject to the regulations governing the award of monetary benefits.

A disability rating of 30 percent for depressive disorder for the period beginning October 8, 2013, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


